DAVIDOFF HUTCHER & CITRON LLP                                          Hearing Date and Time
605 Third Avenue                                                       May 1, 2019 at 11:00 a.m.
New York, New York 10158
(212) 557-7200
David H. Wander, Esq.
dhw@dhclegal.com
Attorneys for Counsel Financial II LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------)(
In re:                                                            Chapter 11

JEFFREY LEW LIDDLE,                                               Case No. 19-10747-shl

                                       Debtor.
-------------------------------------------------------)(
                        REPLY BY COUNSEL FINANCIAL II LLC TO
                    OBJECTIONS BY DEBTOR, TARA LIDDLE, AND ROSE
                          REVERENDO TO RULE 2004 MOTIONS

TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

         Counsel Financial II LLC ("Counsel Financial"), by its attorneys, Davidoff Hutcher &

Citron LLP, submits the following reply to the objections by the Debtor, Tara Liddle, and Rose

Reverendo to Counsel Financial's Rule 2004 motions seeking their examinations and related

relief, and represents and says:

I.       Rule 2004 Motion for Examination of Debtor and Related Relief

         1.      Counsel Financial's Rule 2004 motion relating to the Debtor seeks (i) to conduct

an examination of the Debtor; (ii) to have the Debtor produce documents; and (iii) to inspect the

Debtor's two houses in Quiogue, New York (the "Quiogue Property") and the Debtor's

Manhattan Residence. 1 Counsel Financial proposed to give the Debtor (i) three weeks to produce


1Capitalized terms not otherwise defined in this Reply shall have the meanings ascribed to them in the Rule 2004
motions.



647893v.l
documents (in addition to the more than 4 weeks that have passed since the filing of the motion);

    (ii) thirty days' notice for an examination; and (iii) two weeks' notice for inspections of the

Quiogue Property and the Manhattan Residence.

            2.          The Debtor's objection dated April 12, 2019 (the "Objection")2 [Doc 51] raises

three issues:

                   1.      Should the Debtor be examined at all?             See   ~   20 of the Objection (first
                           bulleted subparagraph). 3

                  11.      Should the Debtor have at least seven (7) weeks from entry of an order to
                           produce documents? 4    See ~ 20 of the Objection (second bulleted
                           subparagraph).

                 111.      Should the Debtor have at least six (6) weeks' notice for an inspection of the
                           Quiogue Property and the Manhattan Residence? See~ 20 of the Objection
                           (third bulleted subparagraph).

           3.           Examination of the Debtor.        Regarding an examination of the Debtor, upon

information and belief, this objection has been withdrawn.                    Accordingly, Counsel Financial

requests that the Debtor provide proposed dates for his Rule 2004 examination during the last

two weeks in June, 2019.




2
  The Debtor objected "to the facts set forth in the Rule 2004 Motion," (Objection at ~ 9), but failed to describe any
objectionable facts. Also, while the Debtor referred to "the litigious nature of the Chapter 11 Case to date,"
(Objection at~ 12), very little litigation has actually occurred. In fact, other than Counsel Financial's objection to
the Debtor's motion for use of cash collateral, there has been no litigation between the Debtor and Counsel
Financial. Moreover, with Counsel Financial's support, the Debtor also obtained a stay of pending litigation in state
court against his law firm, L&R. Furthermore, even before the Court entered an order extending the automatic stay
to L&R, Counsel Financial voluntarily rescinded all of its restraints on L&R's accounts, so the Debtor's law firm
would not be forced to file for Chapter 11 relief. In sum, to date, this case has been marked by a significant
breathing spell for the Debtor, who now has a team of experienced bankruptcy attorneys and a well-respected
accounting firm working on this case.
3
  The Debtor's statement about Counsel Financial having the opportunity to examine the Debtor at the upcoming
creditors meeting, on May 1, 2019, is not accurate. See Objection at~ 15. Counsel Financial has been advised by
the U.S. Trustee's office that only thirty (30) minutes have been allotted for the Debtor's §341(a) meeting of
creditors and, therefore, Counsel Financial will have very limited time to ask questions.
4
    The Debtor did not object to any particular document request.



647893v.l                                                  2
         4.        Document Production.            The Debtor's request that he be given another seven

weeks to produce documents seems excessive. 5 However, if the Debtor agrees to produce the

documents on a rolling basis, Counsel Financial will agree that the Debtor can have until June

12, 2019, to produce all of the requested documents. 6

         5.        Physical inspections of Quiogue Property and Manhattan Residence. 7 There is no

reason to delay inspections of the Quiogue Property and the Manhattan Residence. Counsel

Financial's collateral, which includes all of the Debtor's personal property, presumably is located

at both the Quiogue Property and the Manhattan Residence and, for that reason alone, Counsel

Financial has an absolute right to immediately inspect both locations.

         6.       In addition, Counsel Financial seeks to have the Quiogue Property inspected by

real estate brokers for a possible rental for the summer season and, also, to have it appraised for a

possible sale. One of the two houses appears to be unencumbered and the other house may have

significant equity.

         7.       There is no reason these inspections should be delayed.




5 Many of the documents requested in Exhibit A to the CFII Rule 2004 Motion should be easy for the Debtor and his
professionals to produce, e.g. (i) monthly bank statements for 2017, 2018, 2019; (ii) a list of L&R's accounts
receivable as of the Petition Date; (iii) inventory of any collectibles including wine collection; (iv) closing statement
from the sale of the New York Property; and (vi) monthly statements for financial accounts for 2017, 2018, 2019.
Presumably the Debtor has, or should have, already reviewed many of these documents to prepare and file his
schedules of assets and liabilities, statement of financial affairs, and the other statements and lists recently filed by
the Debtor. Also, the Debtor now has a team of bankruptcy attorneys working on his case along with an
experienced accounting firm.
6
  The Debtor's alleged need to "redact, as necessary, the responsive documents to preserve privileges belonging to
Debtor's and L&R's clients," Objection a~16, is a red herring for two reasons: first, it is unclear what documents
Counsel Financial is seeking that likely involve privileged information; and, second, CFII already agreed to the
sealing of any confidential information.
7Now  that the Debtor disclosed he has 25 containers of personal items, including rugs, in storage (see SOFA at#
22), Counsel Financial also seeks to inspect those items at the storage facility so everything of value can be
inventoried.



647893v.l                                                  3
II.      Rule 2004 Motion for Examination of Debtor's Spouse and Related Relief

         8.       Counsel Financial's Rule 2004 motion relating to the Debtor's spouse seeks (i) to

conduct an examination of the Debtor's spouse on fifteen days' notice; and (ii) to have the

Debtor's spouse produce documents within three weeks. Notably, the Debtor recently filed

Schedules of Assets and Liabilities (the "Schedules") (Exhibit A) and a Statement of Financial

Affairs ("SOFA") (Exhibit B) and these documents connect the Debtor's spouse to various

assets of the Debtor's estate worth hundreds of thousands of dollars, including household goods

and furnishings, collectibles, other personal property, and other property of any kind. 8

         Schedule AlB, #6            Household goods             $1000-                       $4,000
                                     and furnishings             Debtor/$3,000-
                                     -see separate sheet         Debtor & Spouse
                                     for description9
         Schedule AlB, #8            Collectibles ofvalue        $100,000 Debtor &            $109,500
                                     -see separate sheet         wife/$9,500 Debtor
                                     for description 10
         Schedule AlB, #14           Any other personal          Wine (owned with             $125,000
                                     and household items         wife and daughter,
                                                                 and not readily
                                                                 ascertainable value)
         Schedule AlB, #53           Other property of           Joint ownership of
                                     any kind                    two bath cabins at
                                                                 Swordfish Beach
                                                                 Club
         SOFA, #22                   Stored property in a        25 containers of             Access also
                                     storage unit                personal items, rugs,        with Tara
                                                                 rug pads                     Liddle



8The Debtor's wine collection alone is worth over $100,000, depending on how much of the wine is actually owned
by the Debtor's wife and daughter. See Schedule AlB,# 8 and #14.

9 Notably, the Debtor determined that certain household goods and furnishings were owned by him and his wife
jointly (e.g., appliances, linens, and kitchenware), while other items she owned alone (e.g. china and silverware).

10 The Debtor's supplement sheet states: "All antiques, figurines, paintings, and prints, pictures or other art objects

are owned by wife or jointly by Debtor and wife, with exception of 15 Richard Stone Reeves prints and one painted
silk Indian wedding painting, size 13' x 3.5'. Value of Debtor's individual items about $4,500 (Reeves), $5,000
(Indian Wedding painting)."



647893v.l
                                                          4
         9.        The objection by the Debtor's spouse dated April 29, 2019 (the "Spouse

Objection") [Doc 67] raises various issues that are easily addressed.

            10.   Irrelevant Facts. First, the fact that the Debtor's spouse "is not in contractual

privity" with Counsel Financial, has no interest in the Debtor's law firm, and did not sign a

personal guaranty, (see Objection at, 6), is irrelevant. Counsel Financial seeks to examine the

Debtor's spouse, primarily, about the Debtor's assets and her ownership claims to them. As set

forth above, the Debtor, himself, has connected his wife to hundreds of thousands of dollars of

his personal property and determining which of these assets constitute property of the Debtor's

estate is integral to the administration of this case.

         11.      Boilerplate Objections.         The objections in ,, 7, 8, 9, and 11 of the Spouse

Objection are boilerplate objections commonly found in state court discovery and inspection

motion practice, and these objections are not appropriate objections for a Rule 2004 document

request. Nor are any of these boilerplate objections substantively valid.

         12.      Regarding the Debtor's spouse's demand for a showing of "good cause," see

Spouse Objection at ,13-14, good cause is clearly established by the Debtor's Schedules and

SOFA which show Ms. Liddle has claims to ownership interests in hundreds of thousands of

dollars of property that, otherwise, would be assets of the Debtor's estate. 11


11
   Any reliance of the Debtor's spouse on In re Sunedision, Inc., 572 B.R. 482 (Bankr. S.D.N.Y. 2017) to oppose
Counsel Financial's Rule 2004 motion is misplaced because the factual background of that case is easily
distinguishable. See Spouse Objection at ~ 10. In that case, the debtors sought to use "Rule 2004 to discover the
merits of claims asserted in third party litigation against a subsidiary in order to value its stock ownership." Id. at
491. Notably, Judge Bernstein also quoted the District Court's decision in In re Belton, No 15 CV 1934 (VB), 2015
WL 6163083, at *2 n.3 (S.D.N.Y Oct. 14, 2015):

                  A Rule 2004 examination is a very broad, pre-litigation discovery
                  process designed to assist the trustee in revealing the nature and extent
                  of the estate, ascertaining assets, and discovering whether any
                  wrongdoing has occurred.

Thus, the proposed topics for the examination of the Debtor's spouse fall well-within the permissible scope of Rule
2004.


647893v.l                                                 5
            13.   Regarding the Debtor's spouse's claim of undue hardship, (see Spouse Objection

at     ~   15-16), there simply is no undue hardship shown in connection with her proposed

examination. The examination of Debtor's spouse can be done on a mutually agreeable date and

time. In fact, the Debtor's spouse can propose reasonable dates in June for her examination.

            14.   Finally, the scandalous and scurrilous language in paragraph "17'' of the Spouse

Objection, specifically the reference to the Supreme Court of the State of New York, Erie

County as a "kangaroo court," is completely unprofessional and inappropriate (and sanctionable)

and we will not dignify it with a substantive response.

            15.   Accordingly, the objections by the Debtor's spouse should be denied.

III.        Rule 2004 Motion for Examination of Rose Reverendo and Related Relief

            1.    Counsel Financial's Rule 2004 motion relating to the Debtor's assistant, Rose

Reverendo, seeks (i) to conduct an examination of Ms. Reverendo on at least 15-days' notice;

and (ii) to have the Debtor's assistant produce documents within 21-days.

            2.    As set forth in the Debtor's objection dated April 25, 2019 ("Assistant

Objection") [Doc 60], Ms. Reverendo "has worked on maintaining L&R's books since the

retirement of its comptroller in August 2018 .... " Assistant Objection    at~   11. Other than the

Debtor, she has been the only employee of L&R for some time now.              Since L&R is, upon

information and belief, the Debtor's most valuable asset, an examination of Ms. Reverendo

regarding the topics listed in paragraph 13 of the motion is well within the permissible scope of a

Rule 2004 examination.

           3.     To address the Debtor's objections and request that Ms. Reverendo be given

seven weeks to produce documents, see Assistant Object at ~ 14, Counsel Financial will agree to




647893v.l
                                                  6
the production of documents by June 12, 2019, and the Debtor and Ms. Reverendo can propose

dates for her examination sometime in the later part of June or in mid-July.

        4.     In accordance with the foregoing, the Debtor's objections to the Rule 2004

motion of the Debtor's assistant should be denied.

Dated: New York, New York
       April30, 2019
                                      DAVIDOFF HUTCHER & CITRON LLP

                                     By: /s/ David H. Wander
                                            David H. Wander
                                     605 Third Avenue
                                     New York, New York 10158
                                     (212) 557-7200
                                     dhw@dhclegal.com
                                     Attorneys for Counsel Financial II LLC




647893v.l                                       7
